DETAILED ACTION
	The instant application is a domestic application filed 05 June 2020, which claims priority to US 62/858,076, filed 06 June 2019 and EP19193850.5, filed 27 August 2019.
	The preliminary amendment filed 18 October 2021 is acknowledged. Claims 46-90 are pending in the current application. Claims 46-90 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of AML as the species of cancer in the reply filed on 18 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
To expedite prosecution of the instant application, the species of cancer has been expanded to include non-small cell lung cancer (NSCLC). 

Claim Rejections - 35 USC § 112(b), indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 77 recites the broad recitation “DNA methyl transferase inhibitor”, and the claim also recites “such as 5-azacitidine or decitabine, preferably 5-azacitidine” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 46-73, 78-88 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Brehmer et al. (Experimental and Molecular Therapeutics, July 2017, AACR Annual Meeting 2017, April 1-5, cited in PTO-892) in view of WO 2017032840, hereinafter the ‘840 Publication (March 2017, cited in IDS submitted 05 June 2020),  Gerhart et al. (Scientific Reports, June 2018, vol. 8, 15 pages, cited in IDS submitted 13 November 2020; supplemental data cited in PTO-892), and further in view of Reagan-Shaw et al. (The FASEB Journal, 2007, vol. 22, pp. 659-661, cited in PTO-892).
	Brehmer et al. teach JNJ-64619178 is a PRMT5 inhibitor, and at 10 mg/kg daily oral dose showed selective and efficient blockage of the methylation of SMD1/3 proteins, which are crucial components of the spliceosome and substrates of PRMT5/MEP50. Brehmer et al. teach JNJ-64619178 showed tumor regression in a human small cell lung cancer xenograft model, and prolonged tumor growth inhibition after dosing cessation. Brehmer et al. teach JNJ-64619178 is highly selective, potent (subnanomolar range) under different in vitro and in vivo conditions, with favorable pharmacokinetic and safety properties is recommended for clinical testing in patients diagnosed with lung cancer and hematologic malignancies. Brehmer et al. teach elevated PRMT5 protein levels in lung and hematologic cancers are correlated with poorer survival.
While Brehmer et al. teach treating the claimed compound is effective for small cell lung cancer and hematologic malignancies, Brehmer et al. Do not expressly disclose treating non-small cell lung cancer (instant claim 71, expanded species) and AML (instant claim 73, elected species). Brehmer et al. do not expressly disclose “a first subsequent dosing period is separated in time from the initial dosing period by at least about 5 days” (instant claim 46). Brehmer teach as discussed above, but do not expressly disclose the addition salt, solvate or hydrate of the claimed compound (instant claims 79-81). Brehmer et al. do not expressly disclose parenteral administration (instant claim 65).

Gerhart et al. teach the use of a PRMT5 inhibitor for the treatment of solid malignancies and hematologic malignancies (abstract). Gerhart et al. teach PRMT5 activity is responsible for the majority of cellular symmetric demethylation (SDMA), (p.1, first para). Gerhart et al. teach PRMT5 protein is overexpressed in many cancers including lymphoma, glioma, breast and lung cancer (p.1, first para). Gerhart et al. teach investigating GSK3326595 as a PRMT5 inhibitor, and found it is selective for PRMT5/MEP50 over other methyltransferases, showing it is potent and selective (p.3, first-third para). Gerhart et al. found it was potent with a growth IC50 of 9.02 nM (HEL-92-1-7 AML line, Supplementary Table 3; also see Supp Table 1), 65.8 mM (MV-4-11, AML), 80.5 nM (Thp1, AML line) and 3140 nM (CCRFCEM, AML line). Gerhart et al. also found it was potent against some lines of non-small cell lung cancer (see supplemental table 3). Gerhart et al. teach administering the PRMT5 inhibitor in once daily (QD) and twice daily (BID) schedules (p.11, third para). Gerhart et al. teach administering the inhibitor orally for 21 days with a dose-dependent anti-tumor effect in the 25 mg/kg BID, 50 mg/kg BID, 100 mg/kg BID, and 200 mg/kg QD treatment groups with a tumor growth inhibition of 106.05% for 100 mg/kg BID 
Gerhart et al. teach the use of a PRMT5 inhibitor in patients with refractory solid tumors and lymphomas (p.13, last para). Gerhart et al. teach the “extent of growth inhibition various by tumor type in a 6-day growth/death assay, wherein a large fraction of lymphoma, breast and multiple myeloma cell lines exhibited close to complete growth inhibition or a net cell death phenotype, suggesting that these tumor types are the most vulnerable to the attenuation of PRMT5” (p.11-12, bridging para).
Reagan-Shaw et al. teach a formula for dose translation based on body surface area (BSA), see Figures 1 and Table 1: 
    PNG
    media_image1.png
    128
    315
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    252
    326
    media_image2.png
    Greyscale
. Reagan-Shaw et al. teach this method was first introduced in the field of oncology to derive a safe starting dose for phase I studies of anticancer drugs based on preclinical animal toxicology data (p.659, second para). Reagan-Shaw et al. repeats using the formula to determine a safe starting dose (p.660, right col.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer JNJ-64619178 for an initial period, with no doses for an off-period, a subsequent dosing period, and a subsequent off-period. 
Starting from Brehmer et al., the skilled artisan would have looked to the teachings of Gerhart et al. because they are both concerned with the use of PRMT5 inhibitors for the treatment of solid tumors and hematologic cancers, wherein the PRMT5 inhibitor is potent and selective for PRMT5/MEP50. One having ordinary skill in the art would have been motivated to administer JNJ-64619178 to a patient either having lung cancer or acute myeloid leukemia (AML) because Brehmer et al. teach elevated PRMT5 protein levels in lung and hematologic cancers are correlated with poorer survival, JNJ-64619178 is recommended for clinical testing in patients diagnosed with lung cancer and hematologic malignancies, and Gerhart et al. teach a PRMT5 inhibitor was potent towards AML and reduced tumor growth in various AML cell lines, as well as NSCLC.

	With respect to the dosage, the ordinary artisan would have started with a 10 mg/kg daily oral mouse dose based on the teachings by Brehmer et al. and Gerhart et al. using the formula of Reagan-Shaw, the human equivalent dose is 0.8 mg/kg (10 mg/kg * 3/37). Taking a 60 kg adult as an example (see table 1 of Reagan-Shaw et al.), one of ordinary skill in the art would have been motivated to administer about 48 mg JNJ-64619178. The skilled artisan would have been motivated to use this amount of JNJ-64619178 (i.e. 48 mg daily oral dose) as a starting point for treating lung cancer in humans, and optimized it for treating AML in humans. 
	With respect to treating AML, the ordinary artisan would have looked to the teachings of Gerhart et al. that found 25 mg/kg and 50 mg/kg BID oral dose were significantly more effective at inhibiting tumor growth after 14 days than administering 50 mg/kg QD and 100 mg/kg QD. Thus, the skilled artisan would have been motivated to administer JNJ-64619178 once a day, or twice a day at half the dose. 
	The amount of JNJ-64619178 suggested by the above references, i.e. 48 mg/day (once a day, for a 60 kg adult) or 24 mg/day (twice a day, for a 60 kg adult) lies within the ranges recited in instant claims 46, 48-50 and 85. 
	In addition, the skilled artisan would have been motivated to use an even lower dose of PRMT5 inhibitor because Gerhart et al. found that as little as 12.5 mg/kg BID produced significantly higher levels of tumor growth inhibition, and significantly lower levels of SDMA. These results suggest that the amount 
	With regards to the dosing schedule, and the on/off period (also known as dosing holiday), one having ordinary skill in the art would have been motivated to administer JNJ-64619178 using a dosing holiday because Gerhart et al. teach PRMT5 inhibition in a lymphoma xenograft mouse model was effective at inhibiting tumor volume when administered for an initial period of 21 days, followed by a 10 day off period, followed by a 14 day subsequent period, and then a 7 day off period. The skilled artisan would have had a reasonable expectation of success because JNJ-64619178 prolonged tumor growth inhibition after dosing cessation.
 	With respect to the number of days in the initial period, the skilled artisan would have also been motivated to administer the PRMT5 inhibitor for an initial period of 7 days, because Gerhart et al. teach tumor growth inhibition was high after 7 days and SDMA levels were significantly lower after 7 days of treatment with as little as 12.5 mg/kg BID PRMT5 inhibitor.
	An initial dosing period of 7 days as suggested as suitable by Gerhart et al., and an initial dosing period of 21 days as taught by Gerhart et al. suggests an initial dosing period that ranges from 7-21 days, which encompasses the initial dosing period of 14 days per instant claim 57. In addition, Gerhart et al. teach a subsequent dosing period of 14 days. Thus, the skilled artisan would have been motivated to administer the PRMT5 inhibitor for any dosing period (initial or subsequent) for a time period of 7-21 days.

	See MPEP 2144.05: “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case”. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 76 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Brehmer et al., the ‘840 Publication, Gerhart et al. and Reagan-Shaw et al. as applied to claims 46-73, 78-88 and 90 above, and further in view of Wilting et al. (Drug Resistance Updates, 2012, vol. 15, pp. 21-38, cited in PTO-892).
Brehmer and Gerhart et al. teach as discussed above, but do not expressly disclose frequently repeating the off-period/subsequent dosing period at least four times (instant claim 89).
The ‘840 Publication and Reagan-Shaw et al. teach as discussed above. 
Wilting et al. is concerned with the resistance of cancer cells to chemotherapeutics (abstract). Wilting et al. teach “multiple mechanisms contribute to drug resistance including increased drug efflux, altered drug metabolism, secondary mutations in drug targets, and activation of downstream or parallel signal transduction pathways” (abstract). Wilting et al. teach “the reversibility of acquired drug resistance has been described in patients receiving retreatment upon a drug-free period” (p.21, third para). Wilting et al. teach “NSCLC patients who experienced a “drug holiday” upon developing EGFR TKI resistance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat an on/off-dosing schedule in treating a patient with lung cancer or AML.
In addition to the reasons discussed above, one having ordinary skill in the art would have been motivated to repeat an on/off-dosing schedule in treating a patient with lung cancer or AML as necessary to restore tumor cell susceptibility for the primary cytotoxic/targeted therapy. From Gerhart et al., the skilled artisan would have known a PRMT5 inhibitor can be used to treat cancer using an on/off treatment schedule, including at least two cycles of on/off. The skilled artisan would have been motivated to perform more than two cycles of on/off as part of an aggressive therapy to treat lung cancer or AML. The ordinary artisan would have also been motivated to use this treatment schedule in combination with additional chemotherapeutic agents per the teachings of Wilting et al. to take advantage of the more sensitized cancerous cells. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Brehmer et al., the ‘840 Publication, Gerhart et al. and Reagan-Shaw et al. as applied to claims 46-73, 78-88 and 90 above, and further in view of Baiocchi et al. (US 9,856,218, cited in PTO-892).
Brehmer and Gerhart et al. teach as discussed above, but do not expressly disclose further comprising administering an adjuvant therapy (instant claims 74-77).
Baiocchi et al. teach administering a PRMT5 inhibitor, wherein it  can be co-administered with chemotherapeutic agents including hypomethylating agents (i.e. DNA methyl transferase inhibitor), radiation and surgery (col. 71:65-67 to col. 72:1-15) for the treatment of cancer (col. 1:18-22) and hematologic diseases (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administer adjuvant therapy including a hypomethylating agent or radiation therapy because Baiocchi et al. expressly teach these therapies can be combined with administering a PRMT5 inhibitor for the treatment of cancer. The ordinary artisan would have been motivated to administer these adjuvant therapies as needed, i.e. when the tumor regrows or PRMT5 inhibition alone is insufficient to inhibit tumor growth.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623